Exhibit 10.34
IN THE UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT

             
AMBER RESOURCES COMPANY, AERA
    )      
ENERGY LLC, OGLE PETROLEUM INC.,
    )      
OLAC RESOURCES LLC, POSEIDON
    )      
PETROLEUM LLC, TOTAL E&P USA, INC.,
    )      
PLAINS EXPLORATION & PRODUCTION CO.,
    )      
NOBLE ENERGY, INC., ANADARKO E&P
    )      
COMPANY LP, and DEVON ENERGY
    )      
PRODUCTION COMPANY, L.P., and NYCAL
    )      
OFFSHORE DEVELOPMENT CORPORATION,
    )      
 
    )      
Plaintiffs,
    )      
 
    )      
and
    )      
 
    )      
DELTA PETROLEUM CORPORATION,
    )      
 
    )      
Plaintiff-Cross Appellant,
    )      
 
    )      
v.
    )     2009-5072, -5082
 
    )      
UNITED STATES,
    )      
 
    )      
Defendant-Appellant.
    )      

SETTLEMENT AGREEMENT
     For the purpose of disposing of all claims by plaintiff, Delta Petroleum
Corporation (“Delta”), relating to Lease OCS-P 0452 without any further judicial
proceedings and without there being any trial or adjudication of any issue of
law or fact, and without constituting an admission of liability on the part of
the defendant, and for no other purpose, Delta and the United States of America
stipulate and agree as follows:
          1. On or about July 1, 1981, the Department of the Interior
(“Interior” or “agency”), issued Lease OCS-P 0452 (“Lease 452”), located off the
California coast, to certain oil and gas exploration companies. Lease 452
generally permits the lessee(s) to explore for and

 



--------------------------------------------------------------------------------



 



develop oil and gas resources, subject to the requirements of certain statutes
and regulations. In 2001, Delta acquired a 100 percent record ownership interest
in Lease 452.
          2. In 1990, Congress amended section 1456(c)(1) of the Coastal Zone
Management Act (“CZMA”), one of the statutes incorporated into Lease 452. In
June 2001, the United States District Court for the Northern District of
California ruled that the amended section 1456(c)(1) required Interior’s
Minerals Management Service (“MMS”), prior to granting a lease “suspension,” to
provide a determination that the suspension is consistent to the maximum extent
practicable with California’s coastal management program. California v. Norton,
150 F. Supp. 2d 1046 (N.D. Cal. 2001), aff’d, 311 F.3d 1162 (9th Cir. 2002). The
district court ordered MMS to set aside existing suspensions of a number of
leases, including Lease 452, and to direct suspensions of the leases to comply
with the court’s interpretation of the statute. In July 2001, MMS directed the
suspension of Lease 452.
          3. In January 2002, Delta, along with other similarly situated
plaintiffs, filed suit in the Court of Federal Claims alleging breach of
contract.
          4. On November 17, 2005, the Court of Federal Claims held that the
United States breached the lawsuit leases, including Lease 452, giving the
lessees a right to rescission and restitution of the initial lease payments.
Thereafter, the United States sought reconsideration of the trial court’s ruling
as to Lease 452, alleging that Delta waived its right to pursue rescission by
electing to continue performance of Lease 452, and that the drainage of oil from
Lease 452 prevented Delta from returning it in substantially the same condition
as when it was leased.
          5. On February 25, 2009, the Court of Federal Claims granted the
motion for reconsideration in part, and denied it in part. The trial court held
that Delta was entitled to

2



--------------------------------------------------------------------------------



 



rescission, and could return Lease 452 in substantially the same condition. The
court awarded the United States an offset of $555,000, and entered judgment for
Delta in the amount of $91,431,300.
          6. On April 24, 2009, the United States appealed to the Court of
Appeals for the Federal Circuit. Delta cross-appealed.
          7. The Federal Circuit selected the appeal for participation in its
mediation program and, with the assistance of a mediator, the parties entered
into negotiations designed to resolve this case amicably. As a result of that
mediation, Delta offered to settle this case with respect to Lease 452 in
exchange for payment by the United States in the amount of sixty-five million
dollars ($65,000,000.00), inclusive of interest, with each party to bear its own
costs, attorney fees, and expenses.
          8. Delta’s offer has been accepted on behalf of the Attorney General.
          9. Upon payment by the United States of the settlement amount set
forth in paragraph 7, Delta and the United States agree to stipulate to the
dismissal of this case with respect to Lease 452 with prejudice. The parties
agree to file a stipulation for the dismissal of their appeal and cross appeal
in the form attached as Exhibit A.
          10. The United States Department of Justice will request expeditious
approval, processing, and payment by the Department of the Treasury of the
settlement amount set forth in paragraph 7.
          11. Upon payment by the United States of the settlement amount set
forth in paragraph 7, Delta releases, waives, and abandons all claims against
the United States, its political subdivisions, its officers, agents, and
employees, arising out of or related to Lease 452,

3



--------------------------------------------------------------------------------



 



regardless of whether they were included in the complaint, including but not
limited to any claims for costs, expenses, attorney fees, and damages of any
sort. Upon payment of the settlement amount set forth in paragraph 7, Delta
further releases, waives, and abandons any interest in Lease 452. Delta agrees
that its action under this paragraph constitutes a relinquishment pursuant to 30
C.F.R. § 256.76.
          12. Upon payment of the settlement amount set forth in paragraph 7,
and subject to paragraph 14, the United States releases, waives, and abandons
all claims against Delta arising out of or related to Lease 452, except for
fraud, regardless of whether they were included in the pleadings, including but
not limited to any claims for costs, expenses, attorney fees, and damages of any
sort.
          13. The Department of the Interior is not aware of any claims pursuant
to 31 U.S.C. § 3728 regarding this matter and will not request any delay,
reduction, or withholding of payment in full by the United States of the
settlement amount set forth in paragraph 7.
          14. This agreement is in no way related to or concerned with income or
other taxes for which Delta is now liable or may become liable in the future as
a result of this agreement.
          15. Delta warrants and represents that no other action or suit arising
out of or related to Lease 452 is pending or will be filed or submitted against
the United States by Delta in any other court, legislative body, or
administrative body or agency. Delta further warrants and represents that
although it has assigned certain rights to receive litigation proceeds, it is
the sole owner of Lease 452 and the claims that are the subject of this
agreement, and that no assignment or transfer of Lease 452 or these claims or
any part thereof has been made. Should there now or

4



--------------------------------------------------------------------------------



 



in the future be any violation of the warranties and representations set forth
in this paragraph, any amount paid by the United States pursuant to this
agreement shall be refunded promptly by Delta, together with interest thereon at
the rates provided in 41 U.S.C. § 611, computed from the date the United States
makes payment.
          16. This agreement is for the purpose of settling this case with
respect to Lease 452, and for no other. Accordingly, except as may be necessary
to effect or enforce the terms of this agreement, this agreement shall not bind
the parties, nor shall it be cited or otherwise referred to, in any proceedings,
whether judicial or administrative in nature, in which the parties or counsel
for the parties have or may acquire an interest.
          17. Delta’s counsel represents that he has been and is authorized to
enter into this agreement on behalf of Delta.
          18. This document constitutes a complete integration of the agreement
between the parties and supersedes any and all prior oral or written
representations, understandings or agreements among or between them.

5



--------------------------------------------------------------------------------



 



          Dated this 16th day of December 2009.

     
 
  THE UNITED STATES OF AMERICA
 
  By:
 
   
 
  /s/ JEANNE E. DAVIDSON
 
   
 
  JEANNE E. DAVIDSON
 
  Director
 
   
DELTA PETROLEUM CORPORATION
  /s/ PATRICIA M. McARTHY
 
   
By:
  PATRICIA M. McCARTHY
 
  Assistant Director
 
   
/s/ STEVEN J. ROSENBAUM
  /S/ GREGG M. SCHWIND
STEVEN J. ROSENBAUM
  GREGG M. SCHWIND
Covington & Burling LLP
  Trial Attorney
1201 Pennsylvania Avenue, N.W.
  Commercial Litigation Branch
Washington, D.C. 20004
  Civil Division
(202) 662-5568
  Department of Justice
 
  1100 L Street, N.W.
 
  Attn: Classification Unit
 
            8th Floor
 
  Washington, D.C. 20530
 
  Tel. (202) 353-2345
 
   
Counsel for Delta Petroleum Corporation
  Attorneys for the United States of America
 
   
December 16, 2009
  December 16, 2009

6



--------------------------------------------------------------------------------



 



Exhibit A
IN THE UNITED STATES COURT OF APPEALS
FOR THE FEDERAL CIRCUIT

             
AMBER RESOURCES COMPANY, AERA
    )      
ENERGY LLC, OGLE PETROLEUM INC.,
    )      
OLAC RESOURCES LLC, POSEIDON
    )      
PETROLEUM LLC, TOTAL E&P USA, INC.,
    )      
PLAINS EXPLORATION & PRODUCTION CO.,
    )      
NOBLE ENERGY, INC., ANADARKO E&P
    )      
COMPANY LP, and DEVON ENERGY
    )      
PRODUCTION COMPANY, L.P., and NYCAL
    )      
OFFSHORE DEVELOPMENT CORPORATION,
    )      
 
    )      
Plaintiffs,
    )      
 
    )      
and
    )      
 
    )      
DELTA PETROLEUM CORPORATION,
    )      
 
    )      
Plaintiff-Cross Appellant,
    )
)      
v.
    )     2009-5072, -5082
 
    )      
UNITED STATES,
    )      
 
    )      
Defendant-Appellant.
    )      

STIPULATION OF DISMISSAL
     The parties to this appeal, having settled the dispute that is the subject
of this appeal and cross appeal, jointly stipulate pursuant to Fed. R. App. P.
42(b) to the dismissal with prejudice of their appeal and cross-appeal. No
costs, attorney fees, or expenses are to be awarded to either party.

 



--------------------------------------------------------------------------------



 



             
 
      Respectfully submitted,    
 
           
 
           
 
     
 
Steven J. Rosenbaum    
TONY WEST
      Counsel of Record    
Assistant Attorney General
      COVINGTON & BURLING LLP    
 
      1201 Pennsylvania Ave., N.W.    
JEANNE E. DAVIDSON
      Washington, D.C. 20004-2401    
Director
      Tel. (202) 662-5568    
 
      Fax. (202) 778-5568    
 
           
 
      Counsel for Plaintiff-Cross-Appellant    
PATRICIA M. MCCARTHY
      Delta Petroleum Corporation    
Assistant Director
           
 
      Dated: ____________________________    
 
           
 
GREGG M. SCHWIND
           
Trial Attorney
           
Commercial Litigation Branch
           
Civil Division
           
Department of Justice
           
1100 L Street, N.W.
           
Attn: Classification Unit
           
          8th Floor
           
Washington, D.C. 20530
           
Tel. (202) 353-2345
           
Fax (202) 514-7969
           
 
           
Counsel for Defendant-Appellant
           
United States of America
           
 
           
Dated: ____________________________
           

2